December 17, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     THE CITY OF ANAHUAC, Appellant

NO. 14-15-00283-CV                     V.

                        C. WAYNE MORRIS, Appellee
                     ________________________________

      This cause, an appeal from the declaratory judgment in favor of appellee, C.
Wayne Morris, signed March 2, 2015, was heard on the transcript of the record.
We have inspected the record and find error in the declaratory judgment. We
therefore MODIFY the declaratory judgment of the court below as follows:

   1. We delete the sentence that reads, “It is therefore ordered and declared that
      the language ‘Zone 3 or better specifications’ of section 152.15 of Chapter
      152, Mobile Homes, Manufactured Homes of the Municipal Ordinance Code
      of the City of Anahuac, Texas is invalid, illegal, and unconstitutional.”

   2. We replace the deleted sentence with this declaration: “It is therefore
      ordered and declared that section 152.15 of Chapter 152, Mobile Homes,
      Manufactured Homes of the Municipal Ordinance Code of the City of
      Anahuac, Texas, is preempted and unenforceable to the extent it conflicts
      with Section 1201.256(c) of the Texas Occupations Code, which provides
      that a manufactured home constructed before September 1, 1997, may be
      installed in a Wind Zone I or II county without restriction.”
     We order the declaratory judgment of the court below AFFIRMED except
as modified in this judgment.

      We order appellant, the City of Anahuac, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.